DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5-11, 14-20 & 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims after the board affirmed the office rejection and now includes the feature of “by drawing a highlighted region around the portion of the medical information” which was not presented before and will be address in the rejection below.
 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “by drawing a highlighted region around the portion of the medical information” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 14-20 & 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 14-20 & 24-27  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5-11, 14-20 & 24-27 where applicant claims “drawing a highlighted region around the portion of the medical information”, how does applicant do this when no device that allows the user to carry this out has been claimed?  How is applicant drawing the highlighted region?  
Claims 1, 5-11, 14-20 & 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: device usable by the user that is for drawing a highlighted region on a user interface.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11, 14-20 & 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuno (5802494) in further view of Jenkins (6597392), in further view of Ludwig US Patent 5,915,091 and in further view of Rivette et al., US Patent 5623679 (hereafter referenced as Rivette).  

Regarding claims 1, 11 and 20 where it is disclosed by Kuno to have a robot that includes a monitor and a camera 31a that can capture video images as described in column 5 lines 15-31 and shown in figs 3-5.  Kuno also shows in figure 5 to have a remote station which is coupled to the robot and the remote station includes a display as described in column 5 lines 15-31.  The information on the remote station can be transmitted to the robot and viewed by the patient in a remote site as described in column 5 lines 15-31 and shown in figures 3-5.  The remote station would be able to see what the robot is seeing and thus would meets applicants claim to the remote station showing on the screen robotic information which is interpreted to mean what the robot sees.  Furthermore, it is disclosed by Kuno in column 4 lines 30-35 & column 24 lines 23-38 to display non-robotic information to the screen of the remote station to be transmitted for 
However, Kuno does not specifically describe display a first and second screen field’s portion of the non-robotic information and robotic information at the remote station simultaneously and having numerous different screen fields showing different information on the screen.  Where one field shows information directed to images and other screen fields/windows show other information which is not image related.    
Jenkins is directed to a tele-presence system for doctors to treat patients at a remote site.  Jenkins in column 3 lines 32-55 and column 4 lines 15-20 teaches the export of annotated non-robotic/medical information from one location to another with the use of an export button which is on the graphical user interface.  Jenkins ‘392 specifically teaches having multiple screen display different information on one single display and non-robotic information is also shown, as shown in figure 3.  Jenkin in column 3 lines 30-55 where they describe the system having cameras at both sites and the images that are captured can be shared and viewed at both sites.  Jenkins in at least column 9 lines 25-33 discloses their system using different windows/screen fields to allow the system to send information between them and share the information between all the parties.  Specifically in column 7 lines 13-27 the records window 302 is different window where all the captured images from the capture device 100 is stored and shared.  Then in column 9 lines 25-33 they describe the image in the image window 306 is sent to the communications and image capture window 308 for transfer to a connected party.  This shows two different windows/fields being used by the system to share information/images between parties simultaneously.  Jenkins figure 3 shows that their system can display both image information and 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  
However, neither Kuno nor Jenkins specifically discloses the further limitation of simultaneously displaying on one screen the video images captured from the robot and the station and also allowing all the transmission of non-robotic information between systems from the remote system.  
Ludwig is directed to a teleconferencing system where in column 24 lines 5-26 they disclose their system including a screen which displays multiple video conferencing video feeds as shown in figure 8B where multiple feeds are shown.  The feed includes the person whom initiated the conference call and all the participants.  This is read upon by applicant claim to having the screen display the multiple video feeds on one screen and where the robot (participants) and the station (the person who initiates the conference call) feeds are able to be 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno and Jenkins by the teachings of Ludwig where on would  have been motivated to use the teaching of having the screen display multiple participants when having a conference call in regards to a patient.  In this instance it would allow the systems of Kuno and Jenkins when modified by Ludwig to have more than one person being on the system when talking about a patient and thus allow easier collaboration and improved patient care.  The use of a known technique as disclosed by Ludwig to improve the similar devices of Kuno and Jenkins in a similar way would have been obvious to one of ordinary skill in the art; in this instance the improvement of both Kuno and Jenkins by adapting them using the teaching of Ludwig to allow the sharing of information and annotating of information on a shared platform to make the sharing and understanding of collaborated information easier.  
Where applicant claims the feature of allowing the user to select/highlight a portion of medical information which needs to be shared.  Jenkins is directed to a tele-presence system for doctors to treat patients at a remote site.  Jenkins in column 3 lines 32-55 and column 4 lines 15-20 teaches the export of annotated non-robotic/medical information from one location to another with the use of an export button which is on the graphical user interface.  Jenkins ‘392 specifically teaches “annotating” in column 4 lines 15-20 and column 7 lines 12-22 for the purpose of presenting marked up medical information to remote user while viewing video image (see figure3).  Jenkins teaches annotation tool and user interfacing means for sending the 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kuno by Jenkins where they are both directed to the same field of endeavor of remote computerized teleconferencing between a doctor and a patient.  It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have provided to Kuno with the capability of annotating non-robotic or medical information while viewing a visual display and user interfacing means for the purpose of selecting, sending, and presenting medical information to remote user, as taught by Jenkins.  This modification facilitates means for sending marked up medical information to remote user for teleconferencing.
Kuno’s modification uses the term “annotating” instead of “selecting”.   It is the Office’s position that “annotating” is a form of “selecting”.  Whereby, the act of annotation would require one to select text which needs to be annotated.  Therefore the combination of Kuno and Jenkins provides highlighting/selecting of medical information.    
However, if one does not agree that annotating is a form of selecting; Rivette ‘679 is hereby provided to demonstrate that it is at least obvious that annotating is equivalent to selecting using the highlight function, column 4 lines 16-20.  
Hence, it is at least obvious if not inherent that one of ordinary skill in the art would be able to highlight/select the medical information from Kuno’s modified system via the process of annotating so that marked up medical information could be provided and allow all the parties involved to easily identify what was being emphasized.


Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 7, 16 and 24 where it is disclosed by Jenkins in column 3 lines 33-67 to have their system display medical information.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  


Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 9, 18 and 26 where Jenkins in column 5 lines 66-67 and column 6 lines 1-5 describes their system including a server/database which the remote station is coupled to and the non-robotic information is transmitted to.  In column 3 lines 23-33 they describe that the remote system is the system which is not located at the patient site and thus this is considered to be the remote database.  The remote site is also able to capture/store information as described in column 3 lines 33-42, which is acting like a database to capture and store all the patient information from each consultation.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus it would have been obvious to one to use 

Regarding claims 10, 19 and 27 where it is disclosed by Jenkins in column 5 lines 6-27 to have their system have the video images which are captured being transmitted to the database/serve to be stored.  In column 3 lines 23-33 they describe that the remote system is the system which is not located at the patient site and thus this is considered to be the remote database.  The remote site is also able to capture/store information as described in column 3 lines 33-42, which is acting like a database to capture and store all the patient information from each consultation.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuno by the teachings of Jenkins where they are both directed to the same field of endeavor of teleconferencing for healthcare situations.  Where one would see that the invention of Kuno does not allow for the images to be marked up at the remote site and sent to the robot site for viewing of the patient.  Thus it would have been obvious to one to use the teachings of Jenkins to allow for the system of Kuno to be modified and allow for improved communications between the remotes sites when having a conference in regards to a patient’s healthcare.  

Regarding claims 5 & 14 where all the limitations of claims 1 & 11 are disclosed by Kuno, Jenkins and Ludwig as described above.  

It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Kuno by Jenkins where they are both directed to the same field of endeavor of remote computerized teleconferencing between a doctor and a patient.  It would have been obvious for one of ordinary skill in the art at the time of the invention was made to have provided to Kuno with the capability of annotating non-robotic or medical information while viewing a visual display and user interfacing means for the purpose of selecting, sending, and presenting medical information to remote user, as taught by Jenkins.  This modification facilitates means for sending marked up medical information to remote user for teleconferencing.
Kuno’s modification uses the term “annotating” instead of “selecting”.   It is the Office’s position that “annotating” is a form of “selecting”.  Whereby, the act of annotation would require one to select text which needs to be annotated.  Therefore the combination of Kuno and Jenkins provides highlighting/selecting of medical information.    

Hence, it is at least obvious if not inherent that one of ordinary skill in the art would be able to highlight/select the medical information from Kuno’s modified system via the process of annotating so that marked up medical information could be provided and allow all the parties involved to easily identify what was being emphasized.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        

        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.